Citation Nr: 0938284	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-28 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for right ear hearing 
loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1973 to June 1976.  He also served in the Army 
National Guard from August 1976 to June 1994. 
 
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which, in part, denied the Veteran's 
claims of entitlement to service connection for right ear 
hearing loss and tinnitus.

The Veteran was scheduled for a hearing before an RO hearing 
officer in November 2006.  In November 2006, he canceled the 
hearing.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is/ REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

In the May 2005 rating decision which forms the basis for 
this appeal, the RO denied service connection for numerous 
other claimed disabilities, to include left ear hearing loss.  
The Veteran's April 2006 notice of disagreement and August 
2006 substantive appeal [VA Form 9] expressed a desire to 
appeal only the issues of entitlement to service connection 
for tinnitus and right ear hearing loss.  Thus, the only two 
issues in appellate status are those listed on the first page 
of this decision.    


FINDING OF FACT

The competent medical evidence of record does not indicate 
that a medical nexus exists between the Veteran's military 
service and his currently diagnosed tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for tinnitus.

The Veteran seeks service connection for tinnitus.  The 
remaining issue on appeal, entitlement to service connection 
for right ear hearing loss, is being remanded.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.
  
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim in a letter from the RO 
dated October 18, 2004, which advised the Veteran of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service treatment records.  He was also 
informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that the 
he identified.  Included with the letter was a copy of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letter asked that the Veteran complete 
this release so that VA could obtain  records on his behalf.  
The letter also informed the Veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

The VCAA letter specifically advised the Veteran that to 
substantiate his service connection claim the evidence must 
show "a relationship between your disability and an injury, 
disease or event in military service."  See the October 18, 
2004 letter at page 5.

The Veteran was specifically notified in the VCAA letter to 
describe or submit any additional evidence which he thought 
would support his claim, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the October 18, 2004 letter at page 1.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the his possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]
  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was advised as to elements (2) and (3) in the October 18, 
2004 letter as detailed above.  The Veteran received notice 
as to elements (4) and (5), degree of disability and 
effective date, in a February 3, 2007 letter.  In any event, 
because the Veteran's claim is being denied, elements (4) and 
(5) are moot.

As for the timing of the Dingess notice, neither the Veteran 
nor his representative has pointed to any prejudice or due 
process concerns arising out of the timing of the Dingess 
notice.  Therefore, the essential fairness of the 
adjudication was not affected, and the Board accordingly 
finds that there is no prejudice to the Veteran in the timing 
of Dingess notice.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

There is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
the Veteran's service treatment records, as well as the 
report of a VA examination of the Veteran in February 2005.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claim.  As discussed 
above, the Veteran requested a hearing at the RO and such a 
hearing was subsequently scheduled for him.  However, he 
subsequently withdrew his hearing request.  

The Board concludes that all reasonable efforts were made by 
VA to obtain the evidence necessary to substantiate the 
Veteran's claim and that any further attempts to assist the 
Veteran in developing his claim would result in needless 
delay, and are thus unwarranted.

Accordingly, the Board will proceed to a decision as to this 
issue.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

ACDUTRA

"Active military service" is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 2002); see also Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2) (West 2002); (24); 38 C.F.R. § 3.6(a) 
(2008).

Analysis

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
February 2005 VA audiology examination report indicates the 
presence of tinnitus.  Hickson element (1) is accordingly met 
for the claim.

With respect to element (2),in-service disease or injury, the 
Board will separately discuss disease and injury.

With respect to in-service disease, a review of service 
treatment records does not reveal complaints consistent with, 
or a diagnosis of, tinnitus.  Accordingly, Hickson element 
(2) is not met with respect to disease.  

Turning to an in-service injury, the Veteran has asserted 
that he sustained acoustic trauma in the course of his 
National Guard service and also during a lightning strike in 
June 1986.  Service treatment records confirm that the 
Veteran sustained an electrical shock during a thunderstorm 
in June 1986.  Also, one of the Veteran's fellow service 
members submitted statement attesting to this incident.  The 
Board, therefore, finds that the Veteran was exposed to 
hazardous noise in service.  Hickson element (2) is satisfied

With respect to crucial Hickson element (3), medical nexus, 
the question presented in this case, i.e., the relationship, 
if any, between the Veteran's tinnitus and his military 
service (in particular the lightning strike incident in June 
1986), is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The February 2005 VA examiner specifically opined that the 
Veteran's tinnitus was less likely than not a result of his 
military experience.  The VA audiology examiner pointed out 
that the Veteran indicated only a four year duration of 
tinnitus 
(i.e., starting in 2001, after service) and that he had been 
subjected to occupational noise exposure during this time 
frame.  In reaching his conclusion, the examiner took into 
account the Veteran's medical history, including the 
lightning strike incident during service.   

The Veteran has submitted no competent medical nexus opinion 
to the contrary.  
To the extent that the Veteran himself believes that his 
tinnitus is somehow related to his military service, it is 
now well established that laypersons, such as the Veteran, 
without medical training are not competent to comment on 
medical matters such as etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Any such statements offered 
in support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Veteran has had ample opportunity to secure medical 
evidence in his favor and submit the same to VA.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

It does not appear that the Veteran is contending that he had 
tinnitus continuously after service.  Rather, he appears to 
indicate that his tinnitus began a number of years after 
service.  To the extent that the Veteran is in fact 
contending that tinnitus existed since service, he has not 
presented supporting medical evidence.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed tinnitus is not related to his military service.  
Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis.

Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for tinnitus is denied.




REMAND

2.  Entitlement to service connection for right ear hearing 
loss. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.

As with tinnitus, the Veteran essentially contends that he 
has right ear hearing loss due to noise exposure during his 
service in the National Guard, to include the lightning 
strike referred to above.  

In order for service connection to be granted, three elements 
must be present: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to element (1), the evidence of record contains 
a diagnosis of normal to moderate high frequency 
sensorineural right ear hearing loss.  Hickson element (1) is 
satisfied.  As with the tinnitus claim, element (2) is 
arguably satisfied with respect to in-service injury.

With respect to crucial Hickson element (3), medical nexus, 
the Veteran presented for a VA audiological examination in 
February 2005, at which time the examining audiologist opined 
she could not provide a medical nexus opinion as to the 
Veteran's right ear hearing loss "without resorting to mere 
speculation."  The Court has held that medical opinions which 
are speculative, general or inconclusive in nature are of no 
probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

Because the opinion of the February 2005 VA examiner is not 
probative regarding the etiology of the Veteran's right ear 
hearing loss, an additional medical opinion addressing the 
relationship between the Veteran's right hearing problems and 
military service is needed.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) 
[noting that a medical examination or opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a medical 
professional to review the Veteran's VA 
claims folder and provide an opinion, 
based on the Veteran's medical history, as 
to whether it is as likely as not that the 
Veteran's current right ear hearing loss 
is related to his military service, 
specifically sustaining an electric shock 
during a thunderstorm in June 1986.  If 
audiological examination of the Veteran is 
necessary to render an informed opinion, 
such should be scheduled.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

2.  When the above development has been 
completed, and after having accomplished 
any additional evidentiary or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
claim for entitlement to service 
connection for right ear hearing loss.  If 
the claim remains denied, VBA should 
provide the Veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


